February 26, 1916. The opinion of the Court was delivered by
M.B. Gunter made a will bearing date the 5th of June, 1907, containing the following provisions:
"I do give and bequeath to my wife, Mrs. Rugie Gunter, all my real estate, consisting of two hundred and eighty acres, more or less, * * * said lands to be held by the said Rugie Gunter and to be her own during her lifetime. And after the death of the said Rugie Gunter, then to become the property of my adopted daughter, Mrs. Josephine Farmer, to be held by the said Josephine Farmer, and to be her own during her natural life, and after the decease of the said Josephine Farmer, to become the property of her bodily heirs.
"I do bequeath and give to my wife, Mrs. Rugie Gunter, all my personal property of every description, to be held by her as long as she lives, and after her decease, to be the property of my adopted daughter, Mrs. Josephine Farmer, and her bodily heirs."
Both the testator and his wife are dead.
The defendant, T.B. Corley, agreed to purchase said land from the plaintiff, Mrs. Josephine Farmer, and she has tendered to him a deed of conveyance, coupled with a demand for the price he agreed to pay for it. He, however, *Page 204 
refuses to accept the title deed on the ground that she has only a life estate in the premises.
She has children, some of whom were born before and some after the testator's death.
His Honor, the Circuit Judge, held that she took a fee-conditional under the will, and the defendant appealed.
The ruling of his Honor, the Circuit Judge, is sustained by the case of Surles v. McLaurin, 94 S.C. 308,77 S.E. 944, as well as numerous other cases, which we do not deem it necessary to cite.
Judgment affirmed.